EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Claims
Claims 42-71 are allowed. 
Reasons for Allowance
Applicant’s arguments filed 09 September 2021 regarding Watt; Paul William et al. (US 20070225663 A1), Barefoot; Quint (US 9533081 B1), Neal; Charles William et al. (US 20120055643) and Simonsen; Ole (US 20100323945) have been considered and are persuasive. Examiner advances additional reasons for allowance.

Watt, the closest art of record, lacks an ion-exchange media disposed around an absorbent core of a plurality of fibers. Instead, Watt discloses a separate absorbent layer (¶ [0080], Fig. 3, layer 16 is a water-absorbent layer; ¶ [0084], Fig. 7, absorbent layer 50), and ion exchange media (¶ [0081], Fig. 4, selectively absorbent beads 24; ¶ [0084], Fig. 7, bed 48 of ion-exchange resin beads). 

The double patenting rejection citing Robinson; Timothy Mark et al. (US 10973962 B2) are withdrawn in view of the amendments filed 09 September 2021. Robinson does not claim an ion-exchange media disposed around an absorbent core of each of a plurality fibers. At most, Robinson claims an ion exchange member and an 

Also of record, Andrews; Brian et al. (US 10485891 B2) claims an earliest priority to a provisional application 62060098 filed 06 October 2014. Andrews is commonly assigned and shares inventors with the instant application. Therefore, 35 USC 102(b)(2)(a) and 102(b)(2)(c) exclude Andrews as prior art. 
Andrews does not claim a reduced-pressure source or a drape adapted to cover an absorbent layer, and at most claims an ion exchange layer and absorbing layer (claims 1, 34). Therefore, Andrews cannot be cited in a double patenting rejection. 

Also of record, Yao, Li et al. (US 20020193030 A1) discloses an absorbent material comprising a plurality of fibers (¶ [0001], [0009], fibers and materials made from them); an ion-exchange media (¶ [0020], Examples of suitable bioabsorbent fibers include … ion exchange fiber); and fibers each comprising a sheath surrounding a core (¶ [0046], FIGS. 1 and 2 provide representations of core/sheath and side-by-side staple fibers that can be used as binder fibers). However, Yao lacks an ion-exchange media disposed around an absorbent core of each of the fibers. Instead, Yao selects other, non-absorbent polymers (¶ [0053], Table 1, core polymers include PET, PBT, nylon, PCT, PEN and PS). Yao does not teach or suggest an ion exchange material surrounding an absorbent core. 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Brown; Douglas B. et al. (US 20150322602 A1) discloses a non-woven web including a plurality of fibers (¶ [0004], [0005], [0007]); comprising an ion-exchange media (¶ [0036], non-woven web 12 can include an additive … ion exchange resins); and an outer sheath disposed around a core of each of the fibers (¶ [0035], The non-woven web 12 can contain bicomponent fibers wherein the fibers have a sheath-core configuration). However, Brown lacks an ion-exchange media disposed around an absorbent core of each of the fibers, and at most applies ion exchange resins to the non-woven web 12 before or after the fibers are collected (¶ [0036]). Brown does not incorporate the ion exchange materials into the sheath layer of the fibers. 

Yamamoto; Hiroyuki et al. (US 20060147804 A1) discloses a separator material for a battery (¶ [0001], [0002], [0010]), comprising a plurality of fibers (¶ [0027] The nonwoven may be a thermal bonding nonwoven comprising a polyolefin ultra-fine short fiber … and other polyolefin short fibers … and a polyolefin high-strength short fiber); and wherein the fibers include a sheath disposed around an absorbent core (¶ [0041], a sheath-core composite short fiber). 
Yamamoto further discloses that the fibers may act as an ion-exchanger (¶ [0138] The separator material of the present invention is useful for … an ion exchange separator (e.g., an ion catcher, etc.)). However, Yamamoto does not dispose an ion-exchange media around an absorbent core of each of the fibers, and does not appear to disclose any ion-exchange media. Instead, Yamamoto constructs the fibers from non-absorbent polyolefins (¶ [0028], For example, the polyolefin resin is one that comprises a polyolefin resin selected from at least one of homo- and copolymers, such as polyethylene, polypropylene, polybutene-1, polymethylpentene and the like). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781